Citation Nr: 9928925	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for major depression 
and a generalized anxiety disorder with chest pain, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for a duodenal 
ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1987, and from January 1991 to April 1991.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought.  The 
veteran filed a timely appeal and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As an initial matter, the Board observes that by a statement 
dated in September 1998, the veteran withdrew his appeal with 
respect to his claims for increased ratings for sinusitis and 
for hemorrhoids.  Accordingly, the Board will proceed with 
its review of the remaining two issues noted above.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran's major depression and anxiety disorder with 
chest pain is objectively shown to involve not more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication.  

3.  The veteran's duodenal ulcer is not currently shown to 
involve mild or recurrent symptomatology once or twice 
yearly.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's major depression and generalized 
anxiety with chest pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9434 (1998).  

2.  The criteria for assignment of a compensable evaluation 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
VA has properly assisted him in the development of his claim.  
A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has submitted claims that are well grounded.  

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, a transcript of personal hearing testimony 
given before a Hearing Officer at the RO, and a statement by 
the veteran's wife attesting to the severity of his service-
connected disabilities.  The Board is not aware of any 
additional evidence which is available in connection with the 
present appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

II.  Major Depression and Generalized Anxiety with Chest Pain

Historically, service connection for what was then 
characterized as only chest pain was granted by an April 1987 
rating decision, and a noncompensable evaluation assigned, 
effective from March 1, 1987.  In August 1997, the veteran 
filed a claim for an increased evaluation, and his "chest 
pain" was evaluated as part of a larger psychiatric 
disorder, diagnosed as major depression and generalized 
anxiety with chest pain, by a February 1998 rating decision.  
By that decision, which is currently under appeal, the RO 
determined that the symptomatology associated with the 
veteran's major depression and generalized anxiety with 
depression warranted assignment of a 10 percent evaluation, 
effective from December 6, 1996 under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (1998).  The veteran now contends that 
the severity of his symptomatology warrants assignment of an 
evaluation in excess of 10 percent for that disability.  

Contemporaneous private and VA clinical treatment records 
dating from March 1996 through October 1998 show that the 
veteran suffered from chronic depression and anxiety of 
varying degrees of severity.  The veteran was generally found 
to suffer from obsessive thinking and insomnia, although he 
appears to have experienced at least intermittent relief from 
these symptoms.  Of some significance, the veteran was noted 
to have suicidal ideation.  However, he was not found to have 
any plans to commit suicide and had never attempted such an 
act.  The treatment records show that his wife did not appear 
to be concerned with this problem, and the treating 
physicians considered such ideation as a "cry for help" of 
some sort.  The veteran also complained of problems 
concentrating due to his depression, but he was found to be 
calm and cooperative and had good judgment, ability to 
abstract, had very good insight, average intelligence, and 
clear thinking.  In December 1996, he was found to have a 
Global Assessment of Functioning (GAF) score of 70, which is 
suggestive of some mild symptoms of a psychiatric disorder 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.  

The veteran underwent a VA rating examination in April 1998 
and was noted to have been undergoing outpatient treatment 
for his depression at the Topeka VA Medical Center (VAMC), 
and was currently taking multiple medications.  The veteran 
reported working full-time with the State Department of 
Corrections, and indicated that he liked his job because it 
afforded him the opportunity to interact with a wide variety 
of people.  The veteran complained of experiencing severe 
depression and mood swings.  He stated that he would become 
angry for no reason and would be unable to concentrate during 
such episodes.  In addition, he reported difficulty sleeping 
at night, experienced difficulty mixing with people, and was 
isolated and forgetful at times.  The veteran reported not 
having any friends because he could not trust anyone, but 
also indicated that he and his wife went out to dinner, 
movies, and church.  

On examination, the veteran was found to be in full contact 
with reality, was well groomed, fully oriented, and denied 
experiencing any homicidal or suicidal ideation or panic 
attacks.  Further, the veteran was not shown to experience 
any delusions or hallucinations.  Intelligence was shown to 
be average.  The veteran reported that when things went 
"really, really bad," he would think of suicide, but he had 
not acted upon such thoughts.  The veteran was noted to be 
taking medication to treat his sleeping difficulties, and he 
was also noted to have low self esteem and diminished 
interest in sex.  The examiner concluded with an Axis I 
diagnosis of major depression with anxiety and an Axis V GAF 
score of 75.  A GAF score of 75 suggests that if symptoms of 
a psychiatric disorder are present, they are transient and 
expectable reactions to psychosocial, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  The examiner's note 
following his listed diagnoses indicates that the veteran had 
a full-time job, that he was married and lived with his wife, 
and that he was quite active which was very beneficial.  
However, the examiner also noted that the veteran was a 
"loner" and did not have many friends.  Generally, the 
veteran was found to be functioning "pretty well" and had 
some meaningful social relationships, as reflected by his 
Axis V GAF score of 75.  

In November 1998, a signed affidavit was received from the 
veteran's wife.  She stated, in substance, that the veteran 
experienced severe depression, had difficulty in dealing with 
his three daughters, and would experience severe bouts of 
anger.  The veteran's wife indicated that the veteran 
attempted to function in a normal manner, and had been 
somewhat successful to this end, but that he was generally 
unable to enjoy life due to his severe major depression.  

Also in November 1998, the veteran appeared at a personal 
hearing before a Hearing Officer at the RO in which he 
testified that he experienced memory loss, problems with 
increasing depression and sociability, and mood swings.  He 
also testified that he had begun to forget the names of 
people he had worked with and had known for a long time.  He 
indicated that his mood swings compromised his faculties to 
the point where he was unable to make proper decisions at 
times.  According to the veteran, he felt that he could not 
effectively perform his duties as a corrections supervisor 
with the Kansas State Department of Corrections, and left to 
become a security guard at a local hospital.  Following this, 
the veteran worked in a similar capacity at a VA Medical 
Center (VAMC) before returning to his former job with the 
Kansas State Department of Corrections at a lesser position.  
He attributed these job changes to his service-connected 
major depression with generalized anxiety.  The veteran 
testified that he was currently taking medication to control 
his depression and that he was seen twice per month for 
treatment at the VAMC.  

The Board has evaluated the above-discussed evidence, and 
concludes that the currently assigned ten percent rating is 
appropriate, and that the preponderance of the evidence is 
against assignment of a disability evaluation in excess of 10 
percent under any other diagnostic code.  Under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (1998), a 10 percent evaluation 
is contemplated for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Assignment of a higher, 30 percent evaluation is 
warranted upon a showing of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although functioning satisfactorily, with routine 
behavior, self-care, conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or 
mild memory loss (such as forgetting names, directions, or 
recent events).  Id.  

In addition, assignment of a 50 percent evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective and social 
relationships.  Id.  

As noted, the veteran's diagnosed Axis V GAF scores of 70 and 
75 suggest that he only experiences relatively mild symptoms 
of a psychiatric disorder, but generally functions "pretty 
well."  The veteran has been steadily employed as a 
corrections officer following his retirement from service, 
and he recently earned a promotion to lieutenant at his 
workplace although he subsequently left that job only to 
return later at a lesser rank.  In any event, such a career 
history is not consistent with the intermittent periods of 
inability to perform occupational tasks contemplated for 
assignment of a 30 percent evaluation.  In addition, the 
veteran has maintained a good relationship with his wife, and 
was noted to be working towards reconciling his relationships 
with his three daughters.  

The most significant symptomatology reported with respect to 
the veteran's service-connected major depression involves 
bouts of anger during stress and suicidal ideation.  However, 
the veteran has not been shown to have any actual plans to 
attempt suicide, nor has he been shown to have attempted this 
act in the past.  None of the examination reports or 
treatment records show that the veteran was considered to be 
at risk for suicide.  The Board recognizes that the veteran 
experiences chronic sleep impairment, and that he has 
testified that he experiences memory loss, loss of control 
over his faculties, and is debilitated by his service-
connected depression.  However, as noted in the clinical 
treatment records and examination reports, the objective 
medical evidence fails to show a disability picture to the 
degree of severity as reported by the veteran.  In the 
absence of objectively demonstrated symptomatology such as 
panic attacks or intermittent periods of inability to perform 
his occupational tasks, the Board finds that assignment of an 
evaluation in excess of 10 percent is not warranted.  

III.  Duodenal Ulcer

Historically, service connection was granted for a duodenal 
ulcer by an April 1987 rating decision, and a noncompensable 
evaluation was assigned, effective from March 1, 1987.  
Contemporary clinical treatment records, dating from 
September 1992 through October 1998, both from the VA and 
from private health care providers, fail to show the presence 
of a duodenal ulcer.  A September 1992 treatment note 
indicates that the veteran's duodenal bulb was somewhat 
nodular, and that there were scattered "erosions," but no 
duodenal ulcer.  The veteran was diagnosed at that time with 
mild erosive duodenitis.  It was noted that the veteran had a 
history of a duodenal ulcer in 1974.  In June 1994, the 
veteran underwent an endoscopic examination which showed a 
normal duodenum bubble and sweep.  He was diagnosed with non-
ulcer dyspepsia.  Further, in November 1996, the veteran was 
seen for complaints of chest discomfort of three days' 
duration, but did not have any chest pain at the time he was 
seen.  It was noted at the time that he had a history of an 
ulcer, but no symptoms were noted.  

The veteran underwent a VA rating examination in March 1998.  
The report of that examination shows, to the extent that 
legibility permits, that no ulcer was found, although a 
hiatal hernia was noted.  The examiner concluded with a 
diagnosis of a history of duodenal ulcer.  However, the 
examination failed to disclose any current or past 
symptomatology with respect to this disability.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7305 (1998), a 10 
percent evaluation is contemplated for mild, recurrent (once 
or twice yearly) symptoms of a duodenal ulcer.  A higher, 20 
percent evaluation is warranted upon a showing of moderate 
recurring episodes of severe symptoms two to three times per 
year, averaging ten days in duration; or with continuous 
moderate manifestations.  Based upon the objective medical 
evidence presented, the Board finds that the preponderance of 
the evidence is against the assignment of a compensable 
evaluation under Diagnostic Code 7305 or under any other 
diagnostic code.  The medical evidence presented fails to 
show that the veteran currently has a duodenal ulcer, and 
only notes that the veteran had a history of such a disorder 
in 1974.  

The report of the March 1998 rating examination likewise 
fails to show the presence of a duodenal ulcer, and reflects 
that the endoscopic examination showed negative results.  
Under the applicable diagnostic criteria, in order to warrant 
assignment of a compensable evaluation, the veteran must be 
shown to demonstrate that he has at least some objective 
symptomatology with respect to the disorder, in this case, at 
least one or two yearly episodes of mild symptoms of a 
duodenal ulcer.  The Board finds that absent such objectively 
demonstrated symptomatology, the veteran's claim for 
assignment of a compensable evaluation for his duodenal ulcer 
must be denied.  

IV.  Conclusion

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1998) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 591 
(1991).  Here, there has been no showing that the 
disabilities under consideration have caused marked 
interference with the veteran's employment, have necessitated 
frequent periods of hospitalization, or otherwise render 
impracticable the regular schedular standards.  In this 
regard, the Board notes that the veteran retired from a 
career spanning more than twenty years in the Army and has 
consistently worked for the Kansas State Department of 
Corrections since his retirement from service, even though he 
worked elsewhere for a brief period in 1997 before returning 
to the Department of Corrections.  In sum, there is no 
evidence to show that the disabilities under consideration, 
major depression and generalized anxiety with chest pain and 
a duodenal ulcer, render the veteran incapable of obtaining 
or retaining gainful employment.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to reasonable doubt in his favor, 
the provisions of 38 U.S.C.A. § 5107 are not applicable.  
Should the veteran's disability picture change, he may apply 
at any time for increased evaluations for his service-
connected disabilities.  See 38 C.F.R. § 4.1.  At present, 
however, the record affords no basis upon which to grant 
increased ratings for major depression and generalized 
anxiety with chest pain and for a duodenal ulcer.  



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's major depressive disorder an generalized anxiety 
with chest pain is denied.  

Entitlement to a compensable evaluation for the veteran's 
duodenal ulcer is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

